DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS has not been filed.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/633,377 filed 2/21/2018 is acknowledged for claims 1, 8, 9, 13, 17, 19, 21-23 and 27. Claims 4-7, 18 and 24-26 are given the instant filing date of 2/18/2019.

Status of Claims
Claims 1-9, 13, 17-19 and 21-27 are under examination.
Claims 10-12, 14-16 and 20 are cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 4/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,049,770 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 1, 17 and 21 over US 10,049,770 in view of Sepesi et al. is withdrawn. A Terminal Disclaimer has been filed on 4/13/2022.

Claim Rejections - 35 USC § 101
The following rejection in maintained for reasons made of record in the previous Office Action of 2/03/2022 and modified to include new limitations in the reply of 4/13/2022.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 13, 17-19 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of Judicial Exceptions
The claims recite:
1. Accessing a pre-surgical digitized image of a region of tissue (ROT) demonstrating cancerous pathology of non-small cell lung cancer, where the digitized image includes a plurality of pixel intensities. This limitation reads on a mental process of mentally evaluating (i.e. accessing) a digitized image and is therefore an abstract idea.
2. Extracting a set of radiomic features from the digitized image. This step reads on a process that can be performed by the human mind or with measuring features in an image with paper/pen and is therefore an abstract idea. It also reads on the extra-solution activity of data collection as described in MPEP 2106.05(g).
3. Positively correlating radiomic features with programmed death-ligand 1 (PD-L1) expression. This step reads on a process that can be performed by the human mind or with paper/pen and is therefore an abstract idea. The step also reads on recognition of a natural principle which is the natural correlation between features of cancerous tissue and correlation with programmed death ligand (PD-L1). This is a natural correlation.
4. Providing the set of radiomic features to a machine learning classifier. This step recites a machine learning classifier with a high degree or generality wherein the classifier reads on a simple classifier such as linear regression or matrix mathematics which is math per se. The machine learning classifier is not recited as one that would necessitate computer technology and therefore reads on an abstract idea, i.e. math. Claims 8 and 27 limit the machine learning classifier to linear discriminant analysis which is  closely related to analysis of variance (ANOVA), regression analysis and Principal Component Analysis which is math per se.
Douglas et al. (Eur. J. Nuc Med (1987) vol. 12, pages 602-604) evidence implementing linear discriminant analysis on features extracted from images using qualitative analysis (page 602, col. 2, par. 5). Douglas teach (pages 602-603, connecting paragraph) that:
“The regional ejection fractions were combined by use of linear discriminant analysis. This is a well known statistical technique for classifying multivariate data (Giri 1977; Stopher and Meybury 1979)”
5. Receiving, from a machine learning classifier, a probability that the region of tissue will experience cancer recurrence, wherein the classifier computes the probability based on the set of radiomic features. This step is a natural correlation between features in cancerous tissue and probability of cancer.  The machine learning classifier is implemented to calculate the correlation between radiomic features which is the texture of the tumor tissue (see specification pages 5-6, connecting paragraph) and expression of PD-L1 protein. This relationship between tumor tissue texture and PD-L1 protein expression is a natural phenomena and the limitation is drawn to recognizing this natural correlation.
6. Generating a classification of the region of tissue as likely to experience recurrence or non-recurrence based on the probability. This step reads on a process that can be performed by the human mind or with paper/pen and is therefore an abstract idea.
The dependent claims are drawn to the type of image data used to perform the recited calculations.
Dependent claims 2-9, 13, 18, 19, and 22-27 are drawn to either characterizing the data being analyzed or further abstract idea process steps and are therefore judicial exceptions also.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the judicial exceptions into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception. 

Step 2B: Consideration of Additional Elements and Significantly More
The claims also recite the additional element of displaying the classification, however, displaying a result is an extra-solution activity as discussed in MPEP 2106.05(g).
Other elements of the method include a non-transitory computer readable storage medium, processor, memory, and circuitry which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 9, par. 2) that the instant application is directed to specific improvements over prior systems and that claim 1 recites additional elements of positively correlating a set of radiomic features with a PD-L1 expression and providing the features to a machine learning classifier.
In response, the argued limitations are not “additional elements”. Positively correlating a set of radiomic features with a PDL1 expression is a natural correlation and therefore a judicial exception. Providing radiomic features to a machine learning classifier reads on inputting data into a mathematical algorithm. The machine learning algorithm is broadly and generically recited and reads on a linear regression or mathematical function calculated with a computer for processing efficiency. This reads on an abstract idea.
Applicants argue (Remarks, page 9, par. 2) that the method allows avoiding surgical operations on a patient and improving patient safety and outcome.
In response, not all improvements are patent eligible. Recognizing useful information is a mental process and therefore an abstract idea.
Applicants argue (Remarks, page 10, par. 2)  that the instant claims recite “additional elements” which are the steps of claim 1. Applicants argue that these “additional elements” limit the use of these concepts to the practical application of generating and displaying  a classification of non-small cell lung cancer recurrence and that the concepts are integrated into a process.
In response, the limitations argued by Applicants are not additional elements. Additional elements are limitations recited in addition to the judicial exception(s), i.e. the abstract idea and/or natural correlation. The recited abstract ideas and natural correlation are not integrated into a practical application. The claims do not recite additional elements that integrate any of the judicial exceptions. The step of displaying a classification is an extra-solution activity as described in MPEP 2106.05(g).
Examiner’s Suggestion
The instant specification (par. 0045) discloses generating a personalized cancer treatment:
Defining a personalized cancer treatment plan facilitates delivering a particular treatment that will be therapeutically active to the patient, while minimizing negative or adverse effects experienced by the patient. For example, the personalized cancer treatment plan may suggest a surgical treatment, may define an immunotherapy agent dosage or schedule, or a chemotherapy agent dosage or schedule, for a patient identified as likely to experience recurrence.
The instant specification (par. 0058) also supports administering treatments:
Treatments and resources, including expensive chemotherapy agents may be more accurately tailored to patients with a likelihood of benefiting from said treatments and resources, including responding to chemotherapy, so that more appropriate treatment protocols may be employed, and expensive resources are not wasted, when CT images are more accurately and more quickly assessed for likelihood of recurrence.
It is suggested that the independent claims be amended to recite determining a treatment plan and then integrate the process steps into a step of administering a specific treatment, i.e. surgical treatment, may define an immunotherapy agent dosage or schedule, or a chemotherapy agent dosage. The claims would then recite a particular treatment and be statutory under Step 2A, Prong One.

Claim Rejections - 35 USC § 103
	The rejection of claims 1-9, 13, 17-19 and 21-27 under 35 U.S.C. 103(a) as being unpatentable over Buckler et al. in view of Madabhushi et al. and further in view of Sepesi et al. are withdrawn in view of Applicant’s amendments.
	The following rejection is necessitated by Applicant’s amendments on 04/13/2022.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1-3, 5, 6, 8-17, 19, 21-24 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saeed-Vafa et al. (BioRxiv (2017) 190561) in view of Zhang et al. (Scientific reports vol. 7 (2017) pages 1-8).
	Saeed-Vafa et al. (hereafter “Vafa”) teaches assessing quantitative radiological features extracted from routine patient imaging and correlating the images with patient outcome; the images are of lung tumor tissue in non-small cell lung cancer (Title; page 5, col. 1, par. 3 and Figure 1)(i.e. assessing pre-surgical digitized image or a region of interest demonstrating cancerous pathology), as in claims 1, 17 and 21. 
	Vafa teaches radiomic analysis (Figure 1) where imaged radiomic features are quantified and correlated with outcome (Abstract;  page 2, col. 1, par 2; page 3, section “Radiomic Features Associated with Treatment Response”)(i.e. extracting a set of radiomic features from the pre-surgical digitized image), as in claims 1, 17 and 21.
	Vafa teaches demonstrating how interaction between the tumor and its microenvironment manifests at the spatial imaging scale wherein PD-L1 cells form a more rounded mass while the non-PD-L1 morphology is spiculated (page 3, col. 2, par. 1-2)(i.e. positively correlating the set of radiomic features with PD-L1 and PD-L1 expression is correlated with a textural feature), as in claims 1, 17, 21 and claim 2.
	Vafa makes obvious a single digitized pre-surgical image of a lung tumor with a good and poor response (Figure 1), as in claims 3 and 24.
	Vafa teaches a 3-dimensional CT image of radiodensity (page 2, col. 4), as in claim 6.
	Vafa teaches treatment responses based on PD-L1 factors (page 2, col. 1,  par. 2) which makes obvious generating a personalized cancer therapy, as in claim 13.
	Vafa teaches treating with anti-PD-L1 therapeutic antibodies (page 1, col. 2, par. 2) and determining radiomic features in response to treatment (Figure 1) which makes obvious evaluating radiomic features with an E1L3N anti-PDL1 antibody, as in claim 22
	Vafa teaches measuring radiomic features of roundness and convexity (page 2, col. 2, par. 2 and Figure 1) which makes obvious extracting peritumoral features from a first and second annular ring of the tumor where the outer shape of the tumor exists, as in claim 26.
	Vafa teaches that features are used as covariates in statistical or machine learning models to predict individual patient outcomes (page 2, col. 2, par. 3).
	Vafa does not sufficiently teach providing the set of radiomic features to a machine learning classifier, receiving a probability that the region of tissue will experience cancer recurrence of the non-small cell lung cancer, based at least in part on the radiomic features, as in claims 1, 17 and 21.
	Vafa does not teach generating a classification of the region of tissue as likely to experience recurrence or non-recurrence of the NSCLC and displaying the classification, as in claims 1, 17 and 21.
	Vafa does not teach CT images of regions of interest for early stage non-small cell lung cancer, as in claim 6.
	Zhang et al. teach machine learning classifiers to predict radiomics-based prognosis of Non-small Cell Lung Cancer (Abstract and page 3, par. 2)(i.e. providing the set of radiomic features to a machine learning classifier), as in claims 1, 17 and 21.
	Zhang et al. teach machine learning classifier prediction of Recurrence or No Recurrence (page 3, par. 3 and page 4, Figure 2)(i.e. receiving a probability that the region of tissue will experience cancer recurrence of the non-small cell lung cancer and generating a classification that the region of tissue as likely to experience recurrence or non-recurrence), as in claims 1, 17, 21 and claim 9.
	Zhang et al. teach displaying the classification (page 4, Figure 1), as in claims 1, 17 and 21.
	Zhang et al. teach additional textural features describing the tumor tissue including entropy of the tissue and shade (i.e. intratumoral)(page1, par. 2; Table 1); wherein entropy is a known Law’s feature, as in claims 2 and 23.
	Zhang et al. teach entropy textural features (i.e. intratumoral)(page1, par. 2; Table 1) wherein entropy is a known Law’s feature, as in claim 5.
	Zhang et al. teach radiomic features in prediction of clinical outcomes in early stage lung cancer patients (page 6, par. 5) which makes obvious taking CT images of ES-NSCLC, as in claim 6.
	Zhang et al. teach radiomic features in prediction of clinical outcomes in early stage lung cancer patients (page 6, par. 5) and therefore also make obvious claim 17 directed to generating a classification of recurrent or non-recurrence of ES-NSCLC with radiomic features and machine learning classifiers.
	Zhang et al. teach Principal Component Analysis (PCA) for feature reduction and a Generalized linear method (page 3, par. 1 and Table 2) which is an obvious variant to linear discriminant analysis (LDA), as in claims 8, 19 and 27.
	Zhang et al. teach PCA to determine recurrence (page 4, Figure 2), as in claim 9.
	Zhang et al. teach software packages (page 3, par. 5) which makes obvious a processor and memory as in claim 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Saeed-Vafa et al. for correlating PD-L1 expression with radiomic features and extracting radiomic features from a pre-surgical CT image of a tumor with the teachings of Zhang et al. for classification of radiomic features of a tumor with machine learning to determine recurrence or non-recurrence outcomes after cancer treatment. Zhang et al. provide motivation by teaching that their machine learning predicative method and feature selection achieves a high prognosis performance (Abstract) which would benefit a subject that has not been subjected to surgery and is being treated with immunotherapy to inhibit PD-L1. One of skill in the art would have had a reasonable expectation of success at combining Saeed-Vafa et al. and Zhang et al. because both are concerned with tumor characterization and prognostication using radiomic features from CT images of tumors. 

	Claims 7 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saeed-Vafa et al. in view of Zhang et al. as applied to claims 1-3, 5, 6, 8-17, 19, 21-24 and 26-27 above and further in view of Prasanna et al. (Scientific Reports, vol. 6 (2016) pages 1-14).
	Saeed-Vafa et al. in view of Zhang et al. make obvious a method of machine learning classification of radiomic features from an image with cancerous pathology as in claims 11-3, 5, 6, 8-17, 19, 21-24 and 26-27.
	Saeed-Vafa et al. in view of Zhang et al. do not teach claims 7 and 25.
	Prasanna et al. teach the CoLIAGe radiomic descriptor (Abstract) extracted from 2D and 3D images (page 2, par. 6) and 2D slices of 3D images (Figure 3, top panel) as well as CT scans of 2mm thickness (page 7, par. 3)(i.e. which makes obvious slice thickness between 1mm – 5mm), as in claim 7. 
	Prasanna et al. teach the CoLIAGe radiomic descriptor (Abstract) for characterizing benign and pathologic morphology (page 2, par. 4); Prasanna et al. teach the Gabor feature (Abstract) which can be defined and scaled with variable Gabor filter parameters as needed to assess an image (page 1-2, connecting par.), which makes obvious claim 25.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Saeed-Vafa et al. in view of Zhang et al. for classification of radiomic features of a tumor by machine learning with the teachings of Prasanna et al. for the CoLIAGe radiomic descriptor and the Gabor feature. Prasanna et al. provide motivation by teaching that CoLIAGe outperformed state of the art radiomic descriptors including the Gabor filter (Abstract), that is CoLIAGe and the Gabor filter are successful radiomic descriptors for characterizing tumor morphologies. One of skill in the art would have had a reasonable expectation of success at combining Saeed-Vafa et al. and Zhang et al. with Prasanna et al. because all are concerned with tumor characterization with radiomic features and using  CoLIAGe and the Gabor filter would result in an effective analysis of a tumor.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 11, par. 3) that Sepesi fails to teach the new limitations of positively correlating a set of radiomic features extracted from pre-surgical digitized image of a lung of a patient.
In response, the newly applied prior art of Saeed-Vafa et al. teach assessing quantitative radiological features extracted from routine patient imaging and correlating the images with patient outcome; the images are of lung tumor tissue in non-small cell lung cancer (Title; page 5, col. 1, par. 3 and Figure 1). Saeed-Vafa et al. therefore teaches pre-surgical imaging because Saeed-Vafa et al. is concerned with immunotherapy response shown and characterized with radiomic features.
Applicants argue (Remarks, page 12, par. 3) that the prior art fails to teach positively correlating PD-L1 expression form a texture feature.
In response, Saeed-Vafa et al. teach demonstrating how interaction between the tumor and it microenvironment manifests at the spatial imaging scale wherein PD-L1 cells form a more rounded mass while the non-PD-L1 morphology is spiculated (page 3, col. 2, par. 1-2) which reads on the argued limitation of positively correlating the set of radiomic features with PD-L1 expression.
Saeed-Vafa et al. and Zang et al. also teach texture features as in newly amended claim 2.
Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635